UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1064


KENNETH BEVINS; VICTORIA BEVINS,

                Plaintiffs - Appellants,

          v.

APOGEE COAL COMPANY, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:13-cv-24264)


Submitted:   February 22, 2016             Decided:   March 3, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia M. Ranson, J. Michael Ranson, RANSON LAW OFFICES, PLLC,
Charleston, West Virginia, for Appellants.     William J. Hanna,
Eric T. Frye, Keith R. Hoover, FLAHERTY, SENSABAUGH BONASSO
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    Bevins     and    Victoria   Bevins    appeal   the    district

court’s order granting summary judgment in favor of Apogee Coal

Company in the Bevins’ action under W. Va. Code Ann. § 23-4-2

(LexisNexis 2010).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Bevins v. Apogee Coal Co., No. 2:13-cv-

24264   (S.D.   W.   Va.   Dec.    18,   2014).   We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2